Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Claims 1-12 were previously rejected.  Claims 1, 3, 5, 7, 9, and 11 have been amended.  Applicant adds new claims 13-15.  Claims 1-15 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heath Misley on 05/24/2021.

The application has been amended as follows: 

IN THE CLAIMS
Please amend the claims as follows:

1.	(Currently Amended) An OpenFlow protocol–based resource control method, comprising:
sending, by a controller, a resource allocation request message to a forwarder, wherein an OpenFlow interface is established between the controller and the forwarder, wherein forwarding services are configured on both the controller and the forwarder;
receiving, by the controller, a resource configuration message from the forwarder, wherein the resource configuration message is sent by the forwarder in response to the resource allocation request message, and the resource configuration message includes an idle forwarding resource obtained by the forwarder from total forwarding resources on the forwarder, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
creating, by the controller, a resource pool configured to store the idle forwarding resource obtained by the forwarder and perform resource allocation and management for an already created service on the controller; 
allocating, by the controller according to the idle forwarding resource in the resource pool, a service-accessible forwarding resource to the already created service on the controller, wherein the service-accessible forwarding resource includes some or all resources in the idle forwarding resource;
sending a resource release request message to the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller; and
establishing an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

2.	(Previously Presented) The method according to claim 1, wherein the sending, by a controller, a resource allocation request message to a forwarder comprises:
sending, by the controller to the forwarder, a resource allocation request message for requesting to obtain multiple resources when the controller establishes an initial connection to the forwarder; and
re-sending, by the controller to the forwarder, the resource allocation request message for requesting to obtain multiple resources if multiple idle forwarding resources obtained by the controller have been allocated; and

receiving, by the controller, a resource configuration message that is re-sent by the forwarder in response to the resource allocation request message, wherein the resource configuration message that is re-sent by the forwarder includes multiple idle forwarding resources re-obtained by the forwarder from the total forwarding resources.

3.	(Currently Amended) An OpenFlow protocol–based resource control method, comprising:
receiving, by a forwarder, a resource allocation request message sent by a controller, wherein an OpenFlow interface is established between the forwarder and the controller, wherein forwarding services are configured on both the controller and the forwarder;
obtaining, by the forwarder, an idle forwarding resource from total forwarding resources on the forwarder according to the resource allocation request message, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
sending, by the forwarder, a resource configuration message to the controller, wherein the resource configuration message includes the idle forwarding resource obtained by the forwarder;
receiving a resource release request message from the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller;
adding, to the total forwarding resources, the idle forwarding resource released by the controller; 
sending a resource release success message to the controller; and 
establishing an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

4.	(Previously Presented) The method according to claim 3, wherein the receiving, by a forwarder, a resource allocation request message sent by a controller comprises:
receiving, by the forwarder, a resource allocation request message for requesting to obtain multiple resources when the forwarder establishes an initial connection to the controller; and
the obtaining, by the forwarder, an idle forwarding resource from total forwarding resources according to the resource allocation request message includes:
obtaining, by the forwarder, multiple idle forwarding resources from the total forwarding resources according to the resource allocation request message for requesting to obtain multiple resources.


a memory; and
a processor coupled to the memory and configured to:
send a resource allocation request message to a forwarder, wherein an OpenFlow interface is established between the controller and the forwarder, wherein forwarding services are configured on both the controller and the forwarder;
receive a resource configuration message from the forwarder, wherein the resource configuration message is sent by the forwarder in response to the resource allocation request message, and the resource configuration message includes an idle forwarding resource obtained by the forwarder from total forwarding resources on the forwarder, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
creating, by the controller, a resource pool configured to store the idle forwarding resource obtained by the forwarder and perform resource allocation and management for an already created service on the controller; 
allocate, by the resource pool of the controller according to the idle forwarding resource, a service-accessible forwarding resource to the already created service on the controller, wherein the service-accessible forwarding resource includes some or all resources in the idle forwarding resource;
send a resource release request message to the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller; and 
establish an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

6.	(Previously Presented) The controller according to claim 5, wherein the processor is further configured to: 
when the controller establishes an initial connection to the forwarder, send, to the forwarder, a resource allocation request message for requesting to obtain multiple resources; and if multiple idle forwarding resources obtained by the controller have been allocated, re-send, to the forwarder, the resource allocation request message for requesting to obtain multiple resources; and
receive a resource configuration message that is re-sent by the forwarder in response to the resource allocation request message, wherein the resource configuration message that is re-sent by the forwarder includes multiple idle forwarding resources re-obtained by the forwarder from the total forwarding resources.

7.	(Currently Amended) A forwarder, comprising:
a memory; and
a processor coupled to the memory and configured to:
receive a resource allocation request message sent by a controller, wherein an OpenFlow interface is established between the forwarder and the controller, wherein forwarding services are configured on both the controller and the forwarder;
obtain an idle forwarding resource from total forwarding resources on the forwarder according to the resource allocation request message, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
send a resource configuration message to the controller, wherein the resource configuration message includes the idle forwarding resource obtained by the forwarder;
receive a resource release request message from the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller;
add, to the total forwarding resources, the idle forwarding resource released by the controller; 
send a resource release success message to the controller; and 
establish an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

8.	(Previously Presented) The forwarder according to claim 7, wherein the processor is further configured to: 
when the forwarder establishes an initial connection to the controller, receive a resource allocation request message for requesting to obtain multiple resources; and
obtain multiple idle forwarding resources from the total forwarding resources according to the resource allocation request message for requesting to obtain multiple resources.

9.	(Currently Amended) A controller comprising: 
a network interface and a processor, wherein
the network interface is configured to implement OpenFlow protocol–based communication with a forwarder, wherein forwarding services are configured on both the controller and the forwarder; and
the processor is configured to:
send a resource allocation request message to the forwarder;
, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
creating, by the controller, a resource pool configured to store the idle forwarding resource obtained by the forwarder and perform resource allocation and management for an already created service on the controller; 
allocate, by the resource pool of the controller according to the idle forwarding resource, a service-accessible forwarding resource to the already created service on the controller, wherein the service-accessible forwarding resource includes some or all resources in the idle forwarding resource;
send a resource release request message to the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller; and 
establish an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

10.	(Previously Presented) The controller according to claim 9, wherein the processor is configured to: 
when the controller establishes an initial connection to the forwarder, send, to the forwarder, a resource allocation request message for requesting to obtain multiple resources;
if multiple idle forwarding resources obtained by the controller have been allocated, re-send, to the forwarder, the resource allocation request message for requesting to obtain multiple resources; and receive a resource configuration message that is re-sent by the forwarder in response to the resource allocation request message, wherein the resource configuration message that is re-sent by the forwarder includes multiple idle forwarding resources re-obtained by the forwarder from the total forwarding resources.

11.	(Currently Amended) A forwarder, comprising a network interface and a processor, wherein
the network interface is configured to implement OpenFlow protocol–based communication with a controller, wherein forwarding services are configured on both the controller and the forwarder; and
the processor is configured to:
receive a resource allocation request message sent by the controller;
, the idle forwarding resource including a resource that is not an already occupied forwarding resource; 
send a resource configuration message to the controller, wherein the resource configuration message includes the idle forwarding resource obtained by the forwarder;
receive a resource release request message from the forwarder, where the resource release request message includes an idle forwarding resource that needs to be released by the controller;
add, to the total forwarding resources, the idle forwarding resource released by the controller; 
send a resource release success message to the controller; and 
establish an association relationship between the already created service on the controller and the service-accessible forwarding resource allocated to the service, so that the controller can reallocate the service-accessible forwarding resource to the already created service according to the association relationship after the controller releases the service-accessible forwarding resource.

12.	(Original) The forwarder according to claim 11, wherein the processor is configured to: 
when the forwarder establishes an initial connection to the controller, receive a resource allocation request message for requesting to obtain multiple resources; and obtain multiple idle forwarding resources from the total forwarding resources according to the resource allocation request message for requesting to obtain multiple resources. 

13-15.	(Canceled)

Response to Arguments
Applicant’s arguments and amendments to the claims filed 02/02/2021, in addition to Examiner’s Amendment with respect to claims 1-12 have been fully considered and are persuasive.  The rejections of claims 1-12 have been withdrawn. 

REASONS FOR ALLOWANCE
The Examiner Amendment to the amended claims presented today when taken in its entirety, are found to be non-obvious.  
Examiner Amendment cancels claims 13-15 and amends claims 1, 3, 5, 7, 9 and 11.
Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A/
May 27, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456